Case 1:14-cv-09662-JSR Document 1000 Filed 05/12/21 Page 1 of 2
Case 1:14-cv-09662-JSR Document 997 Filed 05/11/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE PETROBRAS SECURITIES Case No. 14-cv-9662 (ISR)

LITIGATION
CLASS ACTION

 

 

og —PROROSEH ORDER GRANTING MOTION TO ACCEPT AND PAY LATE CLAIMS

AND LATE DEFICIENCY CURES

Class Representatives Universities Superannuation Scheme Limited, Employees
Retirement System of the State of Hawaii and North Carolina Department of State Treasurer,
through their Counsel, moved this Court for an order granting their motion to accept and pay late
claims and late deficiency cures in the above-captioned class action (the “Action”). Having
reviewed and considered all the materials and arguments submitted in support of the motion,
including the May 10, 2021 Declaration of the Claims Administrator in Support of Class
Representatives’ Motion to Accept and Pay Late Claims and Late Deficiency Cures (the “May
10, 2021 Amin-Giwner Declaration”):

IT 1S HEREBY ORDERED, ADJUDGED, AND DECREED THAT.

1. This Order incorporates by reference the definitions in the September 24, 2019
Distribution Order (ECF No. 974), the May 10, 2021 Amin-Giwner Declaration, the February 1,
2018 Stipulation of Settlement and Release (ECF No. 767-1), and the February [, 2018
Amended Stipulation and Agreement of Settlement (ECF No. 767-10).

2. This Court has jurisdiction over the subject matter of the Action and over all

parties to the Action, including all Settlement Class Members.

 
Case 1:14-cv-09662-JSR Document 1000 Filed 05/12/21 Page 2 of 2
Case 1:14-cv-09662-JSR Document 997 Filed 05/11/21 Page 2 of3

3, The Claims Administrator may accept late claims received after January 31, 2019,
and late deficiency cures received after September 11, 2019, as described in the May 10, 2021
Amin-Giwner Declaration, and is authorized to make payments to those eligible claims
consistent with the Distribution Order.

4, This Court retains jurisdiction to consider any further applications concerning the
administration of the Settlements, and such other and further relief as this Court deems
appropriate.

IT IS SO ORDERED.

DATED: sHio(a QL hf

“Hon. Jed 8, Rakoff
United States District Judge

 

 
